Citation Nr: 0025246	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  98-04 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD), from 
October 30, 1998, on appeal from the initial grant of service 
connection, to include the issue of entitlement to an 
extraschedular evaluation.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


REMAND

The veteran served on active duty from October 1958 to 
September 1978.

This case first came before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision in which the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), inter alia, denied service 
connection for hearing loss, and an October 1997 rating 
decision, in which service connection for PTSD was granted 
and assigned a 30 percent disability rating, effective as of 
August 29, 1994, the date of receipt by VA of the veteran's 
claim.  Subsequent to the veteran's perfecting an appeal as 
to this latter issue, the RO, in March 1999, assigned a 50 
percent rating for PTSD, effective as of October 30, 1998.  
In addition to the claim for service connection for hearing 
loss, the issues of entitlement to a disability rating for 
PTSD in excess of 30 percent, prior to October 30, 1998, and 
entitlement to a disability rating for PTSD in excess of 50 
percent, as of October 30, 1998, were before the Board.  See 
AB v. Brown, 6 Vet. App. 35 (1993), and Fenderson v. West, 12 
Vet. App. 119 (1999).  

In a July 1999 decision, the Board determined that the 
veteran's claim for service connection for hearing loss was 
properly characterized as whether new and material evidence 
had been submitted to reopen a claim for that disorder, 
inasmuch as service connection had been denied by the San 
Diego, California, RO in May 1980, a decision from which the 
veteran had not appealed.  The Board, in July 1999, held that 
the evidence received since May 1980 was not new and 
material.

In its July 1999 decision, the Board also characterized the 
matters on appeal, with regard to the question of increased 
disability ratings for PTSD, as entitlement to a disability 
rating in excess of 30 percent for PTSD, prior to October 30, 
1998, on appeal from the initial grant of service connection, 
to include the issue of entitlement to an extraschedular 
evaluation; and as entitlement to a disability rating in 
excess of 50 percent for PTSD from October 30, 1998, on 
appeal from the initial grant of service connection, to 
include the issue of entitlement to an extraschedular 
evaluation.  The Board found that these claims were well 
grounded; both were denied.

The veteran thereafter appealed the Board's July 1999 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In a Joint Motion for Remand and to Stay Further 
Proceedings, dated in March 2000, executed by both the 
veteran's representative and the VA Office of General 
Counsel, and the subject of a Court Order on March 24, 2000, 
the parties agreed to dismiss the veteran's claim of 
entitlement to disability rating in excess of 30 percent for 
PTSD prior to October 30, 1998, to include the issue of 
entitlement to an extraschedular evaluation.  That issue is, 
accordingly, no longer before VA.  The other two issues that 
were the subject of the Board's July 1999 decision were, 
pursuant to the Court's Order, vacated and remanded to the 
Board for further action in accordance with the Joint Motion.  
The Board's actions in response to the Court's Order are 
discussed below.

In its July 1999 decision, the Board noted that claims for 
service connection for pseudomotor cerebri as secondary to 
service-connected hypertension, and for a total rating based 
on individual unemployability, were not before the Board.  It 
also noted that, in May 1999, a hearing was held before the 
undersigned, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2000).

In the Joint Motion that was the subject of the Court's March 
24, 2000, Order, the parties acknowledged that the veteran, 
in the course of pursuing his claims, had referred to certain 
documents that had not been associated with his claims file.  
The parties also acknowledged that the veteran had put VA on 
notice of the existence of records that could potentially 
well ground his claim for service connection for hearing 
loss, and of records that could help ascertain whether an 
increased disability rating for PTSD was warranted.  
38 U.S.C.A. § 5103(a) (West 1991); see Graves v. Brown, 6 
Vet. App. 166 (1994) (where a claimant refers to a specific 
source of evidence that could reopen a final claim, VA has a 
duty to inform him of the necessity to submit that evidence 
in order to complete his application for benefits), and Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (per curiam) (VA is 
charged with constructive notice of relevant VA treatment 
records).  The Court required, by its incorporation of the 
Joint Motion, that VA act to obtain the evidence cited by the 
veteran, in accordance with the statutory and judicial 
authority cited therein.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should request that the 
veteran furnish the complete name and 
address of Dr. C. O. Palmer, of New 
Orleans, who the veteran has indicated 
has related the latter's hearing loss to 
exposure to loud noises during service.

2.  Upon receipt of such information, and 
duly executed authorization for the 
release of private medical evidence, the 
RO should request that Dr. Palmer furnish 
legible copies of all records pertaining 
to treatment accorded the veteran for 
hearing impairment.  The RO should also 
request that Dr. Palmer indicate whether 
in fact the veteran's hearing loss was 
attributable to inservice noise exposure 
and, if so, the reason for such a 
finding.

3.  The RO should also request that the 
veteran furnish the names and addresses 
of all health care providers, to include 
VA health care providers, who have 
accorded him treatment for PTSD since 
October 30, 1998.

4.  Upon receipt of any and all such 
names and addresses, and duly executed 
authorization for the release of private 
medical records if appropriate, the RO 
should request that health care providers 
identified by the veteran furnish legible 
copies of all medical records compiled 
pursuant to treatment accorded the 
veteran since October 30, 1998, for PTSD.

5.  Following receipt of any and all such 
records, the RO should accord the veteran 
a VA psychiatric examination, in order to 
ascertain the current severity of his 
PTSD.  All tests indicated are to be 
conducted at this time, and all findings 
are to be set forth in a clear and 
comprehensive manner on the examination 
report.  The veteran's claims file and a 
copy of this Remand are to be furnished 
to the examiner, for his or her review 
and referral, prior to this examination.

6.  Following completion of the above, 
the RO should review the veteran's 
claims, and determine whether a claim for 
service connection for hearing loss has 
been reopened and can be granted, and 
whether a disability rating for PTSD in 
excess of 50 percent, from October 30, 
1998, on appeal from the initial grant of 
service connection and to include the 
issue of entitlement to an extraschedular 
evaluation, can be assigned.  If the 
decision remains in any manner adverse to 
the veteran, he and his attorney should 
be furnished a supplemental statement of 
the case and be given a reasonable period 
of time within which to respond thereto.  
The case should then be returned to the 
Board for further appellate 
consideration, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is also advised that failure to report for a 
scheduled VA examination without demonstrated good cause may 
result in adverse action with regard to his claims, to 
include the possible denial thereof.  38 C.F.R. § 3.655 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure satisfaction of due process concerns.  No 
inferences as to the ultimate disposition of these claims 
should be made at this time.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




